ON PETITION FOR REHEARING.
In a petition for rehearing the appellant points to certain inaccuracies in the original opinion in summarizing the evidence. The statements in question were taken from the Appellate 7.  Court's opinion and the appellee's brief, and no *Page 459 
suggestion that they were inaccuracies was found in the appellant's brief. But, as we view it, these details are relatively unimportant. The evidence as a whole is sufficient to justify the conclusion of the Board that Anderson was under the control and supervision of Webb Wilson at all times, and that when he was working for neighbors he was merely a loaned employee who looked to the appellant or its manager, Webb Wilson, for his compensation. The fact that the appellant was to be reimbursed for its advancement of the compensation for work done on neighboring premises does not alter the situation.
Rehearing denied.
NOTE. — Reported in 54 N.E.2d 277.